DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David M. Tennant on 12/7/2021.

Claim 1 has been amended as follows.

1. (Currently amended) A current detection device comprising:
a first coil having a planar shape;

a shield layer disposed between the first coil and the magnetic field detection element;
a second coil having a planar shape, the second coil being disposed in a spaced apart manner from the first coil with respect to an axis perpendicular to the shield layer; and
an operation circuit configured to operate the second coil, wherein
the shield layer is disposed so as to overlap the first coil and the second coil when viewed .

Response to Amendment

This action is a response to the amendment filed by Applicant on 12/2/2021, which has been entered.  Claims 1-8 are pending for examination.

	All objections and rejections are withdrawn because of the amendment.  The case is in condition for allowance.

Allowable Subject Matter

Claims 1-8 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2020/0174044 to Liu et al., which discloses a current detection device having two coils and a shield layer, but lacking a shield layer overlapping two coils;
	United States Patent No. 8,896,295 to Friedrich et al. discloses a magnetic fiend sensor having multiple sensing elements, but lacking a shield layer overlapping two coils; and
	United States Patent App. Pub. No. 2016/0231364 to Nejatali et al., which discloses an apparatus and method for a current sensor having a shield layer overlapping two coils, but lacking the second coil being disposed in a spaced apart manner from the first coil with respect to an axis perpendicular to the shield layer.


	in claim 1, "A current detection device comprising . . . the second coil being disposed in a spaced apart manner from the first coil with respect to an axis perpendicular to the shield layer; and . . . the shield layer is disposed so as to overlap the first coil and the second coil when viewed from a direction perpendicular to a plane of the shield layer,"
	in combination with all other limitations.

Claims 2-8 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/17/2021